Exhibit 99.1 SAIC Announces First Quarter of Fiscal Year 2018 Results Revenues: $1.1 billion Diluted earnings per share: $1.08 Net income: $49 million EBITDA(1) as a % of revenues: 6.6% Cash flows provided by operating activities: $88 million Book-to-bill ratio of approximately 1.2 MCLEAN, VA, June 12, 2017—Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full life-cycle services and solutions in the technical, engineering, intelligence, and enterprise information technology markets, today announced results for the first quarter ended May 5, 2017. “In the first quarter of fiscal year 2018, SAIC’s business development and cash flow performance was strong. The first quarter margins were below expectations due to increased costs and investment on our platform integration programs as we work towards completing Marine Corps prototype vehicles.” said SAIC CEO Tony Moraco. “We continue to focus on operational improvements and disciplined capital deployment that provide the company with a strong foundation to execute against improving market dynamics.” First Quarter of Fiscal Year 2018: Summary Operating Results Three Months Ended May 5, Percent change May 6, (in millions, except per share amounts) Revenues $ (9 %) $ Operating income 63 (5 %) 66 Operating income as a percentage of revenues % 30 bps % Adjusted operating income(1) 63 %) 73 Adjusted operating income as a percentage of revenues % -30 bps % Net income 49 48 % 33 EBITDA(1) 73 %) 81 EBITDA as a percentage of revenues % -10 bps % Adjusted EBITDA(1) 73 %) 86 Adjusted EBITDA as a percentage of revenues % -50 bps % Diluted earnings per share $ 52 % $ Cash flows provided by operating activities $ 88 % $ 35 Free cash flow(1) $ 84 % $ 31 Revenues for the quarter decreased $112 million, or 9%, compared to the prior year quarter primarily due to one additional week in the prior year quarter ($88 million), contracts losses ($25 million) and other net declines across the portfolio primarily due to customer budget constraints. These decreases were partially offset by higher revenue on platform integration programs supporting the U.S. Marine Corps and a new information technology contract supporting the U.S. Army ($29 million). The Company’s internal revenue contraction(1) for the first quarter was 1.8%. As is shown in Schedule 5, to calculate internal revenue growth or contraction, first quarter fiscal 2017 revenues were adjusted to exclude the estimated impact of the additional week in order to provide a more equitable comparison to the current year. (1) Non-GAAP measure, see Schedule 5 for information about this measure. -1- Operating income as a percentage of revenues increased to 5.7% of revenues, compared to 5.4% for the prior year quarter due to the absence of acquisition and integration costs in the current year ($7 million), a reduction in estimated lease exit costs as we rationalize our facilities in the National Capital Region ($7 million) and lower amortization of intangible assets ($2 million), partially offset by higher net unfavorable changes in estimates on contracts accounted for under the percentage-of-completion method ($11 million). Net unfavorable changes in estimates were largely driven by increased costs to meet testing and mission requirements necessary to complete the Engineering, Manufacturing and Development (EMD) phase of the platform integration programs supporting the U.S. Marine Corps ($9 million). Net income for the quarter increased $16 million fromthe comparable prior year period primarily due to lower income tax expense ($16 million), as a result of the adoption of ASU 2016-09, Improvements to Employee Share-Based Payment Accounting. Based on the required adoption of the new standard we recognize the excess tax benefits ($16 million) related to employee share-based payments as a reduction to income tax expense rather than as previously recorded to additional paid in capital in equity. EBITDA(1) as a percentage of revenues for the quarter was 6.6%, compared to 6.7% for the prior year quarter, which was impacted by higher net unfavorable changes in estimates on contracts accounted for under the percentage-of-completion method, offset by a reduction in estimated lease exit costs and the absence of acquisition and integration costs in the current year.
